DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  This Office Action is responsive to the Applicant's communication filed 05 July 2022.  In view of this communication, claims 6-10 are now pending in the application.
Response to Arguments
The Applicant’s arguments, filed on 05 July 2022, have been fully considered but are not persuasive.
The Applicant’s first argument (pages 4-5 of the Remarks) alleges that the replacement drawing sheets and the amendments to the claims have overcome the previous grounds of objection and the previous grounds of rejection under 35 U.S.C. 112(a).  This argument is persuasive and said grounds have been withdrawn.
The Applicant’s second argument (pages 5-6 of the Remarks) alleges that, in regard to the previous grounds of rejection under 35 U.S.C. 102 and 103, Narita does not disclose various features of the independent claim including “detecting a Halbach array magnet” and the magnets being “arranged to form a recess and a projection alternately”.  However, the features upon which the argument relies (i.e., alternating recesses and projections, and detecting a Halbach array) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  Therefore, this argument is unpersuasive and the previous grounds of rejection are maintained.
Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d) or (f), 365(a) or (b), or 386(a), which papers have been placed of record in the file. 
Disclosure
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 6-7 and 9 is/are rejected under 35 U.S.C. 102(a)(1) and/or 102(a)(2) as being anticipated by Narita (WO 2014/128994 A1), hereinafter referred to as “Narita”.
Regarding claim 6, Narita discloses a permanent magnet motor comprising:
a rotor [2] having a plurality of main magnets [23] magnetically oriented in a direction in which a rotor yoke [22] is located (last paragraph of page 9; “coil C”, “radial teeth 31”, and “axial teeth 32”; fig. 1; stator coils are located radially and axially exterior to rotor [2], suggesting both radial and axial flux in the main magnets [23]; therefore, the permanent magnets contain at least radially oriented flux; rotor support [22] corresponds to the rotor yoke and is radially interior to the magnets) and a plurality of auxiliary magnets [24] magnetically oriented in a circumferential direction, the auxiliary magnets [24] being arranged respectively between the main magnets [23] (last paragraph of page 8 teaches “direction of magnetization of…permanent magnets 24…in the thickness direction (circumferential direction)”; fig. 2; magnets [24] are alternately arranged with field magnetic teeth [23]), wherein

    PNG
    media_image1.png
    404
    723
    media_image1.png
    Greyscale

a step is formed between each of the main magnets [23] and an auxiliary magnet [24] adjacent to the each of the main magnets [23] on at least one end portion of the each of the main magnets [23] in a longitudinal direction, the step forming a recess and a projection (fig. 2; radial end faces of permanent magnets [24] are radially interior to radial end faces of field magnet teeth [23]; this corresponds to the “step”, one longitudinal, i.e. radial, end of a magnet higher than the longitudinal end of an adjacent magnet, as defined in paragraph 0001, page 5 of the specification).
Regarding claim 7, Narita discloses the permanent magnet motor according to claim 6, as stated above, wherein a length of each of the main magnets [23] in the longitudinal direction is set to be longer than a length of each of the auxiliary magnets [24] in the longitudinal direction (fig. 2; field magnet teeth [23] are longer in the radial direction, corresponding to the longitudinal direction, than the permanent magnets [24]).
Regarding claim 9, Narita discloses the permanent magnet motor according to claim 6, as stated above, wherein the permanent magnet motor is an axial gap type motor in which the longitudinal direction coincides with a radial direction (paragraph 6 of page 9 teaches “axial gap surface 2b”; fig 1 shows axial gaps between the rotor and either axial stator [32]), and
the auxiliary magnets [24] and the main magnets [23] are arranged such that one end surface of each of the auxiliary magnets [24] in the radial direction is recessed in the radial direction from one end surface of each of the main magnets [23] in the radial direction (fig. 2).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 6-8 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ahn et al. (KR 101403460 B1), hereinafter referred to as “Ahn”, in view of He et al. (CN 106849409 A), hereinafter referred to as “He”.
Regarding claim 6, Ahn discloses a permanent magnet motor (line 15 teaches “present invention relates to a permanent magnet electric motor”) comprising:
a rotor [120] having a plurality of main magnets [N] magnetically oriented in a direction in which a rotor yoke is located (lines 181-182 teach “permanent magnets (N, S) disposed along the circumference of the rotor 120”; fig. 2; stator coils 113 oriented radially towards the rotor, and hall sensors 140 that engage with the flux of the radially interior magnets; this suggests the magnet direction is radial in order to engage the stator and sensors; this direction corresponds to the direction of the rotor yoke), wherein

    PNG
    media_image2.png
    438
    472
    media_image2.png
    Greyscale

a step is formed between each of the main magnets [N]and an auxiliary magnet [S] adjacent to the each of the main magnets [N] on at least one end portion of the each of the main magnets [N] in a longitudinal direction, the step forming a recess and a projection (fig. 2; axial offsets between the axial end faces of each adjacent magnet corresponds to the “step”; one longitudinal/axial end of a magnet higher than the longitudinal/axial end of another magnet, as defined by paragraph 1 of page 5 of the specification).
Ahn does not disclose a plurality of auxiliary magnets magnetically oriented in a circumferential direction, the auxiliary magnets being arranged respectively between the main magnets.
He discloses a plurality of auxiliary magnets [30] magnetically oriented in a circumferential direction, the auxiliary magnets being arranged respectively between the main magnets [22] (fig. 2; a Halbach array is formed from main magnets [22] oriented radially and auxiliary magnets [30] oriented circumferentially).

    PNG
    media_image3.png
    300
    548
    media_image3.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to form the rotor of Ahn having main and auxiliary magnets arranged in a Halbach array as taught by He, in order to improve torque density within the rotor (line 34 of He).
Regarding claim 7, Ahn, in view of He, discloses the permanent magnet motor according to claim 6, as stated above, wherein He further discloses that a length of each of the main magnets [22] in the longitudinal direction is set to be longer than a length of each of the auxiliary magnets [30] in the longitudinal direction (lines 407-408 of He; “the ratio of the heights of the permanent magnets located on both sides to the height of the permanent magnets located in the middle includes: 1:1.5 to 1:1.9”; thus the middle, i.e. main, magnets are taught to be 1.5 to 1.9 times longer than the side, i.e. auxiliary, magnets).
Regarding claim 8, Ahn, in view of He, discloses the permanent magnet motor according to claim 6, as stated above, wherein the permanent magnet motor is a radial gap type motor [100] in which the longitudinal direction coincides with an axial direction (fig. 2 shows a radial gap type motor), and
the auxiliary magnets [S] and the main magnets [N] are arranged such that one end surface of each of the auxiliary magnets [S] in the axial direction is recessed in the axial direction from one end surface of each of the main magnets [N] in the axial direction (lines 217-218 of Ahn teach that “permanent magnets N and S have different lengths to protrude with respect to the rotor 120”; permanent magnets N and S correspond to the main magnets, thus teaching the main magnets protrude axially; when combined with the Halbach array taught by He, this results in the auxiliary magnets being recessed in the axial direction).
Regarding claim 10, Ahn, in view of He, discloses the permanent magnet motor according to claim 6, as stated above, further comprising:
a stator [110], and
a magnetic sensor [140], disposed in such a way as to be engaged with the step when the rotor [120] is rotated, the step being provided on one end surface of the main magnets [N] and each of the auxiliary magnets [S] (lines 200-201 of Ahn teach “position sensor 140 measures the magnetic field of the portions protruding from the permanent magnets (N, S)”, thus teaching the main magnets protrude axially; when combined with the Halbach array taught by He, this results in the auxiliary magnets being recessed in the axial direction; fig. 2 shows the sensor [140] disposed on the stator [110]).
Conclusion
Applicant's amendment necessitated any new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Andrews whose telephone number is (571)270-7554.  The examiner can normally be reached on Monday-Thursday, 8:30am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached at 571-272-8188.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Michael Andrews/
Primary Examiner, Art Unit 2834